DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                      FGAP INVESTMENT CORP.,
                             Appellant,

                                    v.

A1 BODY AND GLASS OF CORAL SPRINGS, LLC and PABLO HENAO,
                       Appellees.

                              No. 4D21-320

                             [August 4, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Louis H. Schiff, Judge; L.T. Case Nos. CONO19-9673
and CACE20-8935.

   Spencer B. Siegel of Siegel & Siegel, P.A., Boca Raton, for appellant.

  Jan Michael Morris, Boca Raton, for appellee A1 Body and Glass of
Coral Springs, LLC.

GROSS, J.

   FGAP Investment Corp. appeals a summary final judgment entered in
favor of A1 Body and Glass of Coral Springs, LLC, an automobile body
shop. We reverse, because there were genuine issues of material fact
concerning the body shop’s compliance with the Florida Motor Vehicle
Repair Act that precluded summary judgment.

   Pablo Henao owned a 2015 Mercedes Benz E350. FGAP financed his
purchase of the car. After an accident, Henao delivered the car to the body
shop for repairs in April 2019.

   Henao signed several forms when he dropped off the car, including: (1)
a direction-to-pay form authorizing an insurance company to pay the body
shop on his behalf for the repairs; and (2) an authorization form, which
authorized the body shop “to perform and complete the repairs.” In the
authorization form, Henao specifically requested a written estimate.

   Upon completion of the repairs, the body shop issued an invoice, which
indicated that the insurance company had paid for all of the repairs except
for an insurance deductible of $1,000. Henao did not object to the invoice
but failed to pick up the vehicle.

    The body shop delivered notice to both Henao and FGAP of its claim of
lien and public sale pursuant to section 713.585, Florida Statutes (2019).
The notice provided that the Mercedes could be redeemed with a payment
of $3,565, which included the $1,000 deductible, $1,890 for storage of the
car, and $675 for the cost of lien publication and sale.

   FGAP posted a $3,565 cash bond with the clerk of the court. The clerk
issued a certificate notifying the body shop that FGAP had posted a cash
bond pursuant to section 559.917, Florida Statutes. The clerk also
directed the body shop to release the car to FGAP.

  The body shop filed a statement of claim against Henao and FGAP in
small claims court to recover the cash bond pursuant to section
559.917(1)(b), Florida Statutes (2019).

   At the pretrial conference, the county court entered a default judgment
against Henao, who failed to appear. FGAP filed an answer and affirmative
defenses. One of the defenses was that the body shop failed to comply
with the requirement to provide a written estimate to Henao.

   The body shop moved to strike the affirmative defenses, arguing, among
other things, that a lienholder like FGAP did not have standing to raise the
defenses. The county court granted the motion to strike with leave to
amend.

   In an amended answer and affirmative defenses, FGAP asserted that it
had standing as a lienholder pursuant to section 713.585(5) to raise
violations of Part IX of Chapter 559, Florida Statutes, and to challenge the
body shop’s compliance with lien procedure.

   The body shop moved for summary final judgment, challenging FGAP’s
standing to raise its noncompliance with Chapter 559.

   The county court granted the motion for summary final judgment and
directed the clerk to release the cash bond to the body shop.

    There Were Disputed Fact Issues as to Body Shop’s Compliance
 with the Florida Motor Vehicle Repair Act, So Summary Judgment
                        Was Inappropriate



                                     2
    Sections 559.901-559.9221, Florida Statutes, is the Florida Motor
Vehicle Repair Act (the “Act”). § 559.901, Fla. Stat. (2019). Section
559.919 of the Act provides that a repair shop may not enforce a lien on a
motor vehicle if “it has failed to substantially comply with the provisions
of” the Act. § 559.919, Fla. Stat. (2019).

   A motor vehicle repair shop is required by section 559.905 to provide a
customer with a written estimate if the repair work will exceed $100. §
559.905(1), Fla. Stat. (2019). “If the cost of repair work will exceed $100,”
the statute requires there to be a mandatory notice, in large block type,
advising the customer of his or her entitlement to a written estimate. §
559.905(2), Fla. Stat. (2019).

   On the authorization form in this case, Henao selected the option to
“request a written estimate.” In the statement of claim, the body shop did
not allege that it provided a written estimate, nor does any written estimate
appear in the record. The cost of repair in this case far exceeded $100, so
the body shop was required to prepare a written estimate. § 559.905(1),
Fla. Stat. (2019).

    Where a motor vehicle repair shop fails to substantially comply with the
provisions of the Act, it may not enforce a lien to secure payment or
proceed under a theory of implied contract. § 559.919, Fla. Stat. (2019);
Osteen v. Morris, 481 So. 2d 1287, 1289–90 (Fla. 5th DCA 1986) (holding
that the repair shop violated the Florida Motor Vehicle Repair Act when it
failed to provide the customer with a written estimate or obtain a signed
waiver from the customer, and that the trial court did not err when it
denied the repair shop’s claim of quantum meruit); Gonzalez v. Tremont
Body & Towing, Inc., 483 So. 2d 503, 504 (Fla. 3d DCA 1986) (reversing a
quantum meruit award when the repair shop failed to provide a written
repair estimate pursuant to section 559.905).

   Summary judgment was not appropriate because there were genuine
issues of material fact as to whether the body shop had substantially
complied with the Act. See Fla. Sm. Cl. R. 7.135 (authorizing court to
“summarily enter an appropriate order or judgment” if there is “no triable
issue”).

   In the Section 559.917 Bond Proceeding, FGAP Had Standing to
    Defensively Raise the Body Shop’s Compliance with the Act

   To collect the remainder of the bill and storage charges, the body shop
commenced a motor vehicle lien proceeding governed by section 713.585,
Florida Statutes (2019). Subsection 713.585(5) provides that, at any time

                                     3
before a sale, “any person claiming an interest in the vehicle or a lien
thereon, may post a bond following the procedures outlined in s. 559.917.”
FGAP held a lien on the Mercedes. As a lienholder, FGAP had standing to
“allege any violation of part IX of chapter 559 in a proceeding instituted
pursuant to this subsection.” § 713.585(5), Fla. Stat. (2019).

   FGAP took advantage of this section and posted a bond pursuant to
section 559.917, Florida Statutes (2019). Once a bond has been posted,
a motor vehicle repair shop has “60 days to file suit to recover the bond.”
§ 559.917(1)(b), Fla. Stat. (2019).

   The body shop filed suit against the bond. In that proceeding, under
subsection 713.585(5), FGAP had standing to defensively raise the body
shop’s violation of the Act. 1

   We reverse the summary final judgment and remand to the county
court for further proceedings consistent with this opinion, including the
entry of an order in compliance with section 713.585(7), Fla. Stat. (2019).

    Reversed and remanded with instructions.

CONNER, C.J., and WARNER, J., concur.

                              *         *          *

    Not final until disposition of timely filed motion for rehearing.



1 Recognizing that “[s]ome repair shops and towing-storage operators exploit[ed]
existing lien law to wrest away vehicle finance and leasing companies’ security or
ownership interest in vehicles upon which liens ha[d] been placed,” Fla. H.R.
Comm. on Judiciary, CS/CS/CS/HB 431 (2019) Final Staff Analysis 1 (June 10,
2019), the Florida Legislature in 2019 amended section 559.917 to align the
lienholders’ rights and protections under the Act with the plain language of
section 713.585(5), Florida Statutes. The amended section 559.917 became
effective January 1, 2020. It provides that “a person of record claiming a lien
against a motor vehicle may obtain the release of the motor vehicle from any lien
claimed under part II of chapter 713 by a motor vehicle repair shop” by filing a
bond with the clerk. § 559.917(1)(a), Fla. Stat. (2020). This amendment thus
clarified a lienholder’s rights that were obvious in section 713.585(5). See
McKenzie Check Advance of Fla., LLC v. Betts, 928 So. 2d 1204, 1210 (Fla. 2006)
(“Sometimes it may be appropriate to consider a subsequent amendment to
clarify original legislative intent of a statute if such amendment was enacted soon
after a controversy regarding the statute’s interpretation arose.”).


                                        4